United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1484
                                  ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal From the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Qusai Mahasin,                         *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: November 15, 2005
                                Filed: March 31, 2006
                                 ___________

Before SMITH, HEANEY, and BENTON, Circuit Judges.
                            ___________

HEANEY, Circuit Judge.

      On October 28, 2004, Qusai Mahasin was convicted of assaulting an Assistant
United States Attorney engaged in official duties, in violation of 18 U.S.C. §
111(a)(1). The district court1 sentenced Mahasin to sixty months imprisonment to be
served consecutively to his sentence from previous convictions. Mahasin alleges
several issues on appeal. We affirm.




      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
                                  BACKGROUND

       In December 2002, Mahasin was on trial in federal court for the following
charges: possession of heroin with intent to distribute, use of a firearm during a drug
trafficking crime, attempted murder of a government witness, and use of a gun during
the attempted murder of a government witness. On December 13, 2002, as the verdict
was being read, Mahasin rushed the prosecutor, Assistant United States Attorney
Thomas J. Meehan. The sounds of the melee and statements made by Mahasin were
captured both by an audiotape recorder and the court reporter. As a result, a grand
jury issued a two-count indictment, charging Mahasin with the voluntary and
intentional injuring of a federal officer performing his official duties, in violation of
18 U.S.C. § 1503(a), and the intentional assault of a federal officer while the officer
was performing his official duties, in violation of 18 U.S.C. § 111(a)(1).

       For the proceedings, the district court ordered Mahasin restrained with leg
irons, arm irons, shackles, and a stun belt. The court determined restraints were
necessary following an ex parte meeting with United States marshals. At the
beginning of the trial and prior to having the jury brought in, the district court
requested input from the prosecutor, defense counsel, and Mahasin, who objected to
the restraints. The court noted on the record that it ordered restraints based on the
following: (1) Mahasin’s prior conviction for the attempted murder of a government
witness, (2) his recent assaults on both a deputy sheriff and a fellow inmate, (3) his
alleged courtroom assault on a federal prosecutor in a courtroom in the same district,
and (4) Mahasin’s alleged threats to his own court-appointed attorney.

       Prior to trial, Mahasin notified the court that he wished to defend himself,
believing his court-appointed counsel would be ineffective because Mahasin had
threatened the attorney’s personal safety just days before. Following a series of
questions and warnings, Mahasin maintained that he wished to represent himself, but
asked if his appointed counsel could advise him if he had questions. The court agreed

                                          -2-
to let Mahasin represent himself and ordered his previous attorney to act as stand-by
counsel to assist Mahasin in the trial. Thereafter, Mahasin’s stand-by counsel
actively participated in the proceedings, addressing the court and attending bench
conferences on Mahasin’s behalf.

      Before the trial began, Mahasin also moved the court to accept his stipulation
regarding the term of imprisonment for his previous convictions, and prohibit the
government from presenting evidence regarding his previous convictions. The court
denied his motion and the government presented testimony regarding the nature and
circumstances of Mahasin’s previous convictions during the guilt phase of the trial.

       Numerous eyewitnesses to the December 13, 2002 events, including the court
reporter, a court clerk, another Assistant United States Attorney, and multiple United
States deputy marshals, testified during the trial. Following trial, the jury acquitted
Mahasin of injuring an officer, and convicted him of assaulting an officer. Mahasin
was subsequently sentenced to a term of imprisonment of sixty months, to be served
consecutively to his sentence resulting from the previous convictions. Mahasin
appeals.

                                      ANALYSIS

       Mahasin first argues for reversal on the basis that the district court erred by not
accepting his stipulation regarding his prior convictions. We review the district
court’s evidentiary rulings for abuse of discretion. Old Chief v. United States, 519
U.S. 172, 174 n.1 (1997) (citing United States v. Abel, 469 U.S. 45, 54-55 (1984));
United States v. Hill, 249 F.3d 707, 710 (8th Cir. 2001). The district court’s
discretion is broad, and we will overturn its decision to admit evidence of other
crimes “only if it can be shown that the ‘evidence clearly had no bearing upon any
issues involved.’” United States v. Green, 151 F.3d 1111, 1113 (8th Cir. 1998)
(quoting United States v. Turner, 104 F.3d 217, 222 (8th Cir. 1997) (further citation

                                           -3-
omitted)). If we determine that the evidence of a previous conviction was improperly
admitted, we will reverse the conviction if “there is a reasonable possibility that the
improperly admitted evidence contributed to the conviction.” United States v. Smith,
578 F.2d 1227, 1234 (8th Cir. 1978) (quoting Schneble v. Florida, 405 U.S. 427, 432
(1972)).

       Generally, the government has discretion to determine how it will present its
case and is not required to accept a defendant’s stipulations. Old Chief, 519 U.S. at
186-87. But where the defendant’s status as a felon is an element of the crime
charged, all the jury needs to know is that he is a felon for purposes of the crime
charged, and it is unnecessary for the government to offer additional, potentially
prejudicial, evidence regarding the facts and circumstances of the previous bad acts.
Old Chief, 519 U.S. 190-91. “If the evidence goes to an issue other than character,
such as intent, motive, etc., the court then asks whether Federal Rule of Evidence
402's relevancy requirement is met and whether the probative value of the evidence
is substantially outweighed by the prejudicial effect under Federal Rule of Evidence
403.” Hill, 249 F.3d at 710. Federal Rule of Evidence 403 allows the district court
to exclude otherwise relevant evidence “if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading
the jury, or by considerations of undue delay, waste of time, or needless presentation
of cumulative evidence.” “The term ‘unfair prejudice,’ as to a criminal defendant,
speaks to the capacity of some concededly relevant evidence to lure the factfinder into
declaring guilt on a ground different from proof specific to the offense charged.” Old
Chief, 519 U.S. at 180.

      The government argues that Mahasin’s prior convictions were “inextricably”
linked to the instant case, the evidence of previous convictions was presented for




                                         -4-
purposes of showing intent, and therefore, it was properly admitted.2 We disagree.
The nature of Mahasin’s previous convictions were highly prejudicial and had very
little probative value in light of the wealth of eyewitness testimony available.
Therefore, the district court, under Rule 403, should have accepted Mahasin’s
stipulation regarding his previous convictions. Nonetheless, although we find that
the evidence was improperly admitted, “the properly admitted evidence of guilt is so
overwhelming . . . that it is clear beyond a reasonable doubt that the improper use of
the admission was harmless error.” Schneble, 405 U.S. at 430. Numerous
eyewitnesses testified consistently to the events, which were also captured by
recording equipment. Furthermore, in spite of the highly prejudicial evidence of his
previous convictions, the jury acquitted Mahasin of the charge of injuring a federal
officer.

       Mahasin next argues that his conviction should be reversed because the district
court improperly ordered him restrained with leg irons, arm irons, shackles, and a stun
belt while he defended himself in the trial. A screen was set up and the courtroom
furniture was arranged so that the jury could not see that Mahasin was restrained.
Nonetheless, the restraints prohibited him from taking notes and standing when the
jury entered and while addressing the court. He also complained that the restraints
prohibited him from reviewing paperwork during his closing argument. While
presenting closing argument, Mahasin voluntarily showed the jury his shackles.

       The Constitution “permits a State to shackle a criminal defendant only in the
presence of a special need.” Deck v. Missouri, 125 S. Ct. 2007, 2010 (2005). We
recognize that “[v]isible shackling undermines the presumption of innocence and the
related fairness of the factfinding process.” Id. at 2013. Still, “[w]e do not


      2
       The fact that the acts occurred during a criminal trial affects the maximum
term of imprisonment available for the crime of injuring a federal officer. See §
1503(a).

                                         -5-
underestimate the need to restrain dangerous defendants to prevent courtroom attacks,
or the need to give trial courts latitude in making individualized security decisions.”
Id. at 2014. It is thus within the discretion of the trial court to determine on an
individual basis whether restraints “are justified by a state interest specific to a
particular trial.” Id. at 2012.

      We review the district court’s security decisions for an abuse of discretion to
determine whether the district court’s reasons for the extra security justified the
potential for prejudice that the restraints impose. Hellum v. Warden, United States
Penitentiary-Leavenworth, 28 F.3d 903, 907 (8th Cir. 1994). This determination
requires balancing “the possibility of prejudice against the need to maintain order in
the courtroom and custody over incarcerated persons.” United States v. Stewart, 20
F.3d 911, 915(8th Cir. 1994) (finding the district court justified in ordering restraints
where, in addition to his overall disruptive behavior, the defendant was on trial for
the courtroom assault of a witness in an unrelated matter).

       Here, the district court ordered Mahasin restrained during the trial because of
his recent conviction for attempted murder of a government witness, his recent
assaults on both a deputy sheriff and a fellow inmate, his alleged courtroom assault
on a federal prosecutor in a courtroom in the same district, and his threats to his own
court-appointed attorney. The district court took efforts to obscure the jury’s view
of the restraints, and it was only upon Mahasin’s voluntary disclosure that the jury
learned of the restraints. Under these circumstances we find that the district court did
not abuse its discretion in ordering Mahasin restrained during the trial.

       Mahasin also argues that the district court erred in finding that he had waived
his right to counsel. The Sixth Amendment guarantees a criminal defendant the right
to counsel as well as the right to waive this right and act pro se in his or her own
defense. United States v. Patterson, 140 F.3d 767, 774 (8th Cir. 1998) (citing Faretta
v. California, 422 U.S. 806, 807 (1975)). Before allowing a criminal defendant to

                                          -6-
proceed pro se, the court must determine that the defendant has made a “knowing,
intelligent, and voluntary waiver of his Sixth Amendment right to counsel.” Stewart,
20 F.3d at 917 (quoting United States v. Veltman, 9 F.3d 718, 720 (8th Cir. 1993)
(internal citations and quotation marks omitted)). We review the district court’s
decision to allow Mahasin to represent himself de novo. Patterson, 140 F.3d at 774-
75. “We will find a valid waiver if a district court adequately warn[ed] [the]
defendant or if, on the record as a whole, we determine that the defendant knew and
understood the disadvantages of self-representation.” Stewart, 20 F.3d at 917. Here,
Mahasin’s decision to proceed pro se was knowing, intelligent, and voluntary.

       Upon notice that Mahasin wished to represent himself, the court asked him a
series of questions, including whether he had studied the law or represented himself
before. Mahasin stated that he understood the crimes he was charged with and
maximum penalties authorized if the jury found him guilty. Mahasin also stated that
he understood that, if he was found guilty, the sentencing guidelines would affect his
sentence, and that the rules of evidence governed what could be admitted during the
trial. The court also warned Mahasin of the pitfalls of representing himself, stating
that “[c]oming to court representing yourself is like going to a hatchet fight without
a hatchet. . . . So, in other words, it’s my opinion that a trained lawyer would defend
you far better than you could defend yourself.” (Trial Tr. Vol. I, at 19.) The court
strongly urged Mahasin not to represent himself.

             THE COURT: Okay. Now, in light of what I’ve told you in
      terms of the penalties that you may suffer, that the Court’s conclusion
      of your unfamiliarity with the law, evidence, and procedure as well as
      the fact that you may have a very difficult time getting on anything that
      you think you want to get on because of these procedural and
      evidentiary rules, is it still your desire to represent yourself and give up
      your right to a represented lawyer?

             THE DEFENDANT: Yes.


                                          -7-
             THE COURT: Now, is your decision voluntary, you made it on
       your own?

               THE DEFENDANT: Yes, sir.

(Id. at 20.)

        “Once the court was satisfied that [Mahasin’s] decision was knowing and
voluntary, it was constitutionally required to allow him to represent himself at trial.”
Patterson, 140 F.3d at 775. The court agreed to allow Mahasin to waive his right to
counsel, but nonetheless appointed his original counsel as stand-by counsel and stated
that it would allow the appointed attorney to take over during the trial if necessary.
Mahasin’s stand-by counsel actively participated in the proceedings. We find that
Mahasin’s Sixth Amendment rights were not violated and affirm the district court’s
grant of Mahasin’s motion to waive his right to counsel.

      Finally, Mahasin argues that 18 U.S.C. § 111 is unconstitutional. This
argument is without merit. See United States v. Feola, 420 U.S. 671, 677 n.9 (1975)
(“[W]here Congress seeks to protect the integrity of federal functions and the safety
of federal officers, the interest is sufficient to warrant federal involvement.”).

                                   CONCLUSION

       For the above-stated reasons, we affirm Mahasin’s conviction.
                       ______________________________




                                          -8-